—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garson, J.), rendered December 6, 1993, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The Supreme Court’s closure of the courtroom during the testimony of undercover Police Officer No. 3616 was too broad in its scope. At the hearing pursuant to People v Hinton (31 NY2d 71, cert denied 410 US 911), the defendant sought to prevent the exclusion of his aunt, with whom he lived and the only family member who could attend the trial. There was no evidence in the record indicating that her presence would endanger the undercover officer (see, People v Kin Kan, 78 NY2d 54; People v Davis, 210 AD2d 345).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. O’Brien, J. P., Santucci, Joy and Goldstein, JJ., concur.